                                                                                                                                                                 Icl
~,,·'"'-,,    •-   )r>

             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of!



                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                  V.                                        (For Offenses Committed On or After November I, 1987)


                                    Moises Zaragoza-Guzman                                  Case Number: 3:19-mj-22845
                                                                                            Robert Carriedo,____,____________
                                                                                            Defendant's Attorney


             REGISTRATION NO. 86548298
             THE DEFENDANT:
                                                                                                                                JUL 1 7 2019
                                                                                         'L ,r, , '"' , °' , v,, ,.
              IZI pleaded guilty to count(s) -------"-----------------!--,~-~"-'-Co.J.ll.w.li""-L.Ll.ll.ltU--
                                              1 of Complaint                                           1
                                                                                            SOUT HE Fl N DiSTHICT OF CALIFORNIA
              D was found guilty to count(s)                                                BY                          DE:PUTY
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                   Nature of Offense                                                              Count Number(s)
             8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

              •          The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              •          Count(s)
                                    ------------------
                                                                                             dismissed on the motion of the United States.

                                                          IMPRISONMENT
                    The defendant is hereby connnitted to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                           ~ TIME SERVED                              •    - - - - - ~_ _ _ _ days

              IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI Court reconnnends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesday, July 17, 2019
                                                                                          Date of Imposition of Sentence


             Received
                              -
                                    #/((~~'-
                                --=-------
                              DUSM                                                        Ili!ilLait~OCK
                                                                                          UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                       3: 19-mj-22845
